PER CURIAM:
The Libertarian Party of Virginia, Matthew Mosley, Wilbur Wood, William Red-path, Catherine Barrett, and Robert Benedict appeal the district court’s order granting the Virginia State Board of Elections’ motion to dismiss. After reviewing the record and the district court’s opinion, we agree that the Appellants’ suit is barred by the Eleventh Amendment and therefore affirm. See Libertarian Party of Va. v. Va. St. Bd. of Elections, No. 1:10-cv-00615-LMB-TCB, 2010 WL 3732012 (E.D.Va. Sept. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.